DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites in relevant part “The holding unit according claim 3…” The claim is missing an infinitive marker (to) and should be re-written to read “The holding unit according to claim 3…”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
holding unit in claims 1-13
clamping unit in claims 2-8, 10-11 and 13

support overlay in claims 4 and 9
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s disclosure as originally filed describes a holding unit to be at least one strap and a clamping unit (page 2, lines 12-14).  Applicant’s disclosure as originally filed describes a clamping unit to be a clamping bar (page 2, lines 17-21).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “trailing edge protection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s claimed invention requires a trailing edge protection for fixing the clamping unit to the trailing edge of the wind turbine blade; however, applicant’s disclosure as originally filed provides no description of the structural, material or acts for performing the claimed function of fixing the clamping unit. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “support overlay” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s claimed invention requires a support overlay for providing protection for the exterior surface of the rotor blade; however, applicant’s disclosure as originally filed provides no description of the structural, material or acts for performing the claimed function of protecting the exterior surface of the rotor blade. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (US 2010/0139062 A1).

Claim 3:
Reed discloses a holding unit (lifting fixture) for installing a wind turbine rotor blade (abstract) comprising:
at least one strap (340) configured to be wound around an exterior of the wind turbine rotor blade (fig. 4, para [0029]);
a clamping unit (390) adapted to fix an end of the at least one strap (340) to a trailing edge of the wind turbine rotor blade (fig. 4, para [0090]) and
a trailing edge protection (392) wherein the clamping unit (390) is configured to be fixed to the trailing edge of the rotor blade by the trailing edge protection (392) (fig. 4, para [0029]), and the clamping unit (390) is in the form of a hook (contoured surface around a section of the trailing edge of the rotor blade) (fig. 4, para [0029]).

Claim 4:
Reed discloses the holding unit according to claim 3 further comprising a support overlay (394) configured to provide protection for an exterior surface of the rotor blade (fig.4, para [0029]).

Claim 6:
Reed discloses the holding unit according to claim 3 wherein the strap (340) has a first end configured to be clamped with the clamping unit (390) and a second end configured to be fixed to a holding cable (see annotated reproduction of figs. 4 and 5, below).

    PNG
    media_image1.png
    725
    1011
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    917
    media_image2.png
    Greyscale

Claim 7:
Reed discloses the holding unit according to claim 3, wherein the clamping unit (390) is secured to a securing cable (310) (via transverse straps (340) and lifting plate (350) - see fig. 4 and para [0027] wherein Reed discloses the transverse straps secure the clamping unit and the transverse straps are joined with the longitudinal straps) configured to prevent the clamping unit from falling (fig.4, para [0026] and [0027] and [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 3 above, and further in view of Cao (CN 107059448A) as provided by machine translation of (CN 107059448A as an English language equivalent).

Claim 5:
Reed discloses the holding unit according to (see claim objection above) claim 3; and, Reed fails to disclose or fairly suggest at least a portion of an inner surface of the strap has an anti-slip surface.
Cao discloses a protective cover for a lifting strap (page 1, lines 15-17) comprising a lifting strap including an anti-slip (no-slip) surface (figs. 1-3, page1, lines 2-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the strap of Reed by providing an anti-slip surface as taught by Cao in order to protect the lifting straps from abrasion and (page 2, lines 15-20).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to lifting straps.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 3 above, and further in view of Pyburn (US 4,569,301) and evidenced by Davies et al. (US 2,873,226).

Claim 8:
Reed discloses the holding unit according to according to claim 3; and, Reed fails to disclose or fairly suggest the hook is made from glass reinforced plastic.
Pyburn discloses clamp plate members (193) made from glass-reinforced plastic material (figs. 8 and 10, col. 8, lines 14-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the hook clamping member of Reed from glass-reinforced plastic material as taught by Pyburn since it was known that articles made from glass-reinforced plastic materials have excellent mechanical properties combining high tensile strengths with low densities as evidenced by Davies et al. (col. 1, lines 16-33).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  It has also been held to be within the general skill of an ordinary artisan to select a known material on the basis of its suitability for the intended use as a matter of In re Leshin 125 USPQ 416.  See MPEP §2144.07 - Art Recognized Suitability for an Intended Purpose. It is also noted that choosing a particular material would provide the predictable result of strength, rigidity and workability in an environment of one’s choosing.

Allowable Subject Matter
Claims 1 and 12 are allowed.

Claim 1:
The prior art of record fails to disclose or fairly suggest a method of installing a wind turbine rotor blade, the method comprising:
releasably fixing a holding unit at an exterior of the wind turbine rotor blade; fixing a holding cable to the holding unit; installing the wind turbine rotor blade to a hub of the wind turbine; and releasing the holding unit from the wind turbine rotor blade by turning the wind turbine rotor blade about a rotor blade longitudinal axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henning et al. (US 5,772,269 A) discloses a hoisting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726